—In an action to recover damages for personal injuries, the appeal is from an order of the Supreme Court, Queens County (Posner, J.), dated October 25, 1995, which denied the appellants’ motion for summary judgment on the issue of indemnification against the defendant Central Elevator, Inc.
Ordered that the order is reversed, on the law, with costs, the appellants’ motion is granted to the extent that they are awarded partial summary judgment on the issue of liability for indemnification for the portion of any judgment which may be *572entered in favor of the plaintiff and against them on a theory of vicarious liability for the negligence of the defendant Central Elevator, Inc., and the motion is otherwise denied.
The appellants are charged with vicarious liability for the negligence of the codefendant Central Elevator, Inc. Accordingly, it was error not to have granted partial summary judgment to them against Central Elevator, Inc., on the issue of indemnification for the portion of any potential judgment based on that vicarious liability (see, e.g., Richardson v Matarese, 206 AD2d 354; see also, Mas v Two Bridges Assocs., 75 NY2d 680; cf., American Home Assur. Co. v Mainco Contr. Corp., 204 AD2d 500). O’Brien, J. P., Florio, McGinity and Luciano, JJ., concur.